DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Request for continued examination (RCE) is acknowledged on 07/08/2021.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended independent claims 1, 8 and 16 disclose the expression “without internal rigid st since the dependent claims depend on rejected clams.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 the expression “where the distance is within a range, which range is equal to half of a length of a football to equal to the length of the football” is not clear. Is the football length range referring to the longitudinal length of a football or the middle short horizontal length at the center of a football? What is considered as an outer edge? What structure is considered as “a rounded edge of the thumb compartment”? it is not clear what is considered as a “center of the trap”. Is the recited “distance” referring to the inside wall edge of the thumb opening to the middle area where element (104) as shown in Figure 5 of the instant application?
The phrase “durable, weather resistant material” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex parte Steigewald, 181 USPQ 74. For purpose of examination 
Regarding claim 8, is the recited “distance” referring to the inside wall edge of the thumb opening to the middle area where element (104) as shown in Figure 5 of the instant application? What structure is considered as an edge of the trap area? Is “the edge of the area” recitation in line 8 referring to the area recited in line 2 or the area recited in line 3? The expression “the trap area having a distance from a center of the trap to the edge of the area within the glove for a user’s palm and fingers of that is approximately same as, or slightly less, than a football” is not clear. Are you referring to a football length or width or size? For purpose of examination the length of a football is considered to be considered. 
Regarding claim 13, what structure of the instant invention is to be considered as a 2 or 4-way stretch material? What kind of material is considered as a 2 or 4-way stretch material?
Regarding claim 14, what is considered to be a funnel shape? The structure being recited is not clear.
Regarding claim 16, the expression “the length” lacks antecedent basis.
Regarding claim 17, what is considered as a curved edge?

An effort has been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so 

Drawings
The drawings were received on 12/31/2020.  These drawings are unacceptable because the arrangement, the positioning and shape of the padding element (109) as disclosed in Figures 5-6 are not supported in the specification as originally filed. 
The expression “rounded edge of the thumb compartment” as recited in claim 1, “the center of the trap”, “the edge of the area within the glove” as recited in claim 8
Since the drawings of 12/31/2020 are not accepted, the originally filed drawings of 4/6/2020 are objected.  The drawings must show every feature of the invention specified in the claims.  Therefore, the “funnel” recited in claims 1, 14 and 19; the “padding” recited in claims 12 and 20; the “2 or 4-way stretch materials” recited in claim 13; and the “curved edge” as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for .

Claim Objections
In claim 1 line 6, the expression “ where the distance” and “which range” will read better if they are changed to “wherein the distance” and “wherein the range”
In claim 19, the expression “wherein palm compartment and thumb compartment” need to be changed to “wherein the palm compartment and the thumb compartment” since the compartments are already recited in the claim.
Amended claim 20 is objected to because of the following informalities:  the expression “the palm compartment” need to be changed to - -wherein the palm compartment- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-4 and 8-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kleinert (US Patent Application Publication No. 2003/0056273).
Regarding claims 1 and 15, Kleinert discloses a glove (see Figure 6) with a trap area (portion of the glove that is between the thumb compartment and the other finger opening area as shown in Figure 6 and the palm area of the glove), palm compartment (the area where the palm of the user is placed as shown in Figure 6), hand opening (536), and a thumb compartment (512); the outer edge of the glove having a continuous, rounded edge (see the outer edge of the glove as shown in Figure 6); the trap having a distance from a center of the trap to a rounded edge of the thumb compartment, wherein the distance is within a range with the range being equal to half of a length of a football to equal to the length of the football (there are multiple football types. There is football sized smaller for children and adults. Therefore, the distance as recited is considered as being met with a small football sized for children); the continuous rounded edge being shaped to create a funnel leading to the trap area (the opening of the arm is smaller in size and the inside opening of the glove that accommodates the user’s hand is larger and this structure look as shown in Figure 6 is 
It is noted that the device is to be used in a football training as recited in the preamble of the claim, the examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).

Regarding claim 2, the trap area (portion of the glove that is between the thumb compartment and the other finger opening area as shown in Figure 6) comprises one vertical member (the vertical component crossing the horizontal strap elements as shown in Figure 6) and two horizontal members cross members (the horizontal strap elements shown in Figure 6).

Regarding claim 3, as shown in Figure 6 the outer edge of the trap area, palm compartment, hand opening, and thumb compartment are rounded.

Regarding claims 4 and 11, as shown in Figure 6, the rounded edges of the trap area, palm compartment, hand opening, and thumb compartment together form the rounded edge of the glove.

Regarding claims 8-9, see rejection of claims 1 and 3 above. Palm area, fingers area, thumb area is shown in Figure 6. The glove element does not have internal rigid reinforcement.

Regarding claim 10, see rejection of claim 2-3 above.

Regarding claim 12, the use of padding (522a and see Figure 9) is disclosed.

Regarding claim 13, the use of 2 or 4-way stretch material is disclosed in paragraph 22. This paragraph discloses the use of 2-way SPANDEX material and LYCRA in different sections of the glove.

Regarding claim 14, the opening of the arm is smaller in size and the inside opening of the glove that accommodates the user’s hand is larger and this structure look as shown in Figure 6 is considered as a funnel and the glove design is considered as being capable of directing footballs to the trap area.
Regarding claim 16, see rejection of claims 1 and 3 above.

Regarding claim 17, as shown in Figure 6, the hand opening has a curved edge.

Regarding claim 18, see rejection of claim 2 above.

Regarding claim 19, see rejection of claim 1.

Regarding claim 20, the use of padding (522b) is disclosed.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 4,748,690 to Webster discloses a glove comprising a trap area, edge, funnel durable material (the use of leather is disclosed), padding as recited in the claims (see Figure 7).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NINI F LEGESSE/Primary Examiner, Art Unit 3711